Citation Nr: 1338173	
Decision Date: 11/20/13    Archive Date: 12/06/13

DOCKET NO.  10-36 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active military duty from July 1953 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, in which the RO denied the Veteran's claim for service connection for "cluster headaches."

In April 2012, the Board remanded the Veteran's claim for further evidentiary development and adjudication.  In that remand the Board instructed the agency of original jurisdiction (AOJ) to obtain VA treatment records, seek any available private records, provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ obtained the identified VA records and requested that the Veteran provide information pertaining to relevant private records, to which the Veteran did not respond.  The AOJ then scheduled the Veteran for VA examination, which was conducted in May 2013.  The AOJ then issued the Veteran a supplemental statement of the case (SSOC) in June 2013.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran originally requested a hearing on his August 2010 appeal form, but in an October 2011 statement, he withdrew his hearing request.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

In a September 2013 statement, the Veteran, through his attorney, stated that he wished to withdraw from appeal his claim for an increased rating for his service-connected hearing loss.  In light of the Veteran's statement, the Board considers the identified claim to be withdrawn and no longer in appellate status.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not experience a chronic headache disorder that had its clinical onset during service or is otherwise related to active duty.


CONCLUSION OF LAW

The Veteran does not have a headache disorder that was incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in February 2009.  See id.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records and lay statements of the Veteran, as well as post-service treatment from VA and private treatment providers.  The Veteran has also submitted letters from a private physician, dated in December 2012 and July 2013, in support of his claim.  The evidence of record also contains examinations requested by VA and performed in August 2009 and May 2013.  The Board finds that the VA examination reports are thorough and contain sufficient information to adjudicate the issue on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In 2009, VA was notified that the Veteran's service personnel records and his records from application for Social Security Administration benefits had been destroyed and were unavailable.  Based on the above, VA has contacted all appropriate repositories to obtain any outstanding records to no avail.  Thus, the Board finds further efforts to obtain any outstanding records would be futile.  38 C.F.R. § 3.159(c)(2).  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (wherein the Court declined to apply an '"adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-49 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.
 
When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Relevant medical evidence consists of the Veteran's service treatment records as well as records of his post-service treatment with both private and VA treatment providers.  The Veteran has also undergone VA examination in August 2009 and May 2013 and has submitted statements from a private physician dated in December 2012 and July 2013.  Review of the Veteran's service treatment records reflects that he was treated on eight occasions during service for complaints of headaches, which were identified in July 1954 as "psychosomatic."  He complained in February 1955 that he had hit his head on an iron railing, but no fracture was noted at the time, and no complaints of headaches were made.  In addition, he was treated in November 1955 following a motor vehicle accident; however, he was diagnosed only with an elbow bruise; no mention was made of headaches or any head injury.  At his June 1956 separation medical examination, his neurological system was found to be normal.  

Post-service treatment records reflect that the Veteran was incarcerated from 1956 to 1965.  Treatment records from his incarceration reflect that he was seen on a single occasion, in December 1959, for complaints of severe headaches.  No etiological opinion was provided at that time.  Post-incarceration private treatment records dated from 1974 to 1976 reflect no complaints or diagnosis of headaches.  He underwent a private psychiatric evaluation in June 1976; at that time, he reported that he had not experienced any physical problems while in service and did not have any physical complaints at the time of the examination.  A private physician submitted a statement dated in January 1981 in which he reported that he had treated the Veteran since September 1974, including for "constant headaches."  The physician did not offer an etiological opinion regarding the headaches, nor did he state at what point the Veteran first began complaining of headaches. 

VA treatment records from the years since the Veteran separated from active duty reflect that he complained of headaches in March 1978, upon experiencing a head injury when he fell and struck his head on a concrete floor.  Since that time, he has been seen on multiple occasions for complaints of headaches.  In January 1979, the Veteran was seen on several occasions for complaints of having experienced headaches for, variously, one or two years; at one January 1979 treatment visit he was diagnosed with tension headaches.  He was diagnosed with headaches, "prob[ably] tension," in October 1980 and with cluster headaches in November 1980.  He was again seen for complaints of an acute headache of three day's duration in January 1982; at that time, he was diagnosed with migraine.  

At visits in February 1981 and July 1983, the Veteran was noted to have a history of cluster headaches.  At many of his VA treatment visits, dating from 1980 to the present, the Veteran has reported that his headaches began in service and have continued, either intermittently or continuously, from his time in service to the present.  These claims were repeated at neurological consults in February 2010 and September 2010, at which time the Veteran stated that his headaches began following in-service head trauma from a motor vehicle accident, and at a treatment visit in May 2013 at which time the Veteran reported that his headaches began when he was "thrown out of a jeep" and hit his head during a motor vehicle accident.  However, on other occasions, the Veteran has reported having experienced headaches for only a few years.  In that connection, the Board notes that, on two different treatment visits in October 1980, the Veteran reported that his headaches had begun, variously, either two to three years or twenty years earlier.  He reported at a May 1982 treatment visit of having experienced headaches for seven years that began following a neck injury.  He again claimed in July 1991 that his headaches began following a neck injury four months prior.  Similarly, he stated in April 2007 that he had had headaches for approximately ten years.  

The Veteran has been assigned multiple diagnoses for his claimed headaches.  He was assigned a diagnosis of cluster headaches in November 1980; that diagnosis was carried forward at treatment visits in June 1981 and February 1998.  At a July 2008 eye examination, the Veteran's treating optometrist acknowledged his symptoms and stated that the headaches were "most like ocular migraine" but with no ocular manifestations.  The next month, a primary care provider noted the Veteran's complaints of daily headaches that were diagnosed at the time as chronic headaches of "unknown" etiology that was "probably multifactorial."  However, no specific etiological opinion was provided.  In January 2009, he was assigned a diagnosis of cluster headaches and chronic neck pain, but again no etiological opinion was provided.  The diagnosis of cluster headaches was continued in December 2010.  At a July 2010 eye examination, the Veteran was assigned a diagnosis of ocular migraine, with the optometrist noting at the time that the Veteran displayed "classic symptom[at]ology ... with long history of migraine."  The diagnosis was again changed in February 2011 to "post traumatic vascular, possibly cluster headaches," following the Veteran's report of having developed headaches following an in-service motor vehicle accident during which he claimed to have sustained a head injury.

The Veteran underwent VA examination in August 2009 concerning his claimed headache disorder.  At that time, he reported that his headaches began after a motor vehicle accident in which he was involved while on active duty.  He stated that he had had headaches "all the time" from the alleged in-service accident to the present.  The examiner found specifically that the Veteran did not experience migraines and noted that he had no neurological deficits on examination.  The examiner diagnosed the Veteran with headaches and opined that he could not render an opinion as to whether his current headaches are etiologically linked to those he experienced in service without resorting to speculation.  In so finding, the examiner noted that the Veteran's headaches are much more frequent and severe now than they were in service, and the "nature and etiology of headaches during military service is not known to allow comparison to today's symptoms."  The examiner noted that there are "multiple etiologies of headaches and it would involve resorting to speculation to opine that what he is experiencing now is related to his symptoms experienced during the service."

The Veteran again underwent VA examination in May 2013.  At that time, the Veteran reported that he was diagnosed with cluster headaches in service and "was told he could not re-enlist because of this problem."  The examiner found the Veteran to have no characteristic attacks of migraine but to have "prostrating attacks of non-migraine headache pain."  The examiner reviewed the claims file in its entirety, including the Veteran's service treatment records and the December 2012 findings of the private physician, and conducted a full physical examination of the Veteran.  The examiner diagnosed the Veteran with mixed headache disorder with tension and vascular components and opined that the disorder is less likely than not related to service, including the Veteran's multiple in-service complaints of headache.  In so finding, the examiner found nothing in the Veteran's service treatment records that would call for a diagnosis of chronic headache disorder at that time.  The examiner also noted that the Veteran had not sought treatment for his headaches for more than twenty years after service, rendering a chronic headache disorder "impossible."  The examiner pointed out that the Veteran first began complaining of chronic headaches following the March 1978 head injury and concluded that that injury was the genesis of his current headache disorder.  The examiner further opined that the Veteran does not experience "clearcut migraines," given the specific symptomatology described, but rather experiences a mixed headache disorder that began in March 1978 following a post-service head injury.  

The Veteran has also submitted two letters from a private physician, who reviewed the Veteran's claims file and stated in December 2012 and again in July 2013 that he believes the Veteran's in-service complaints of headache were migraines, which have continued to the present.  In the December 2012 report, the physician noted the Veteran's in-service complaints of headaches as well as multiple VA treatment visits, beginning in 1980, in which the Veteran complained of having had headaches since service.  The physician assigned the Veteran a diagnosis of "mixed headaches disorder with a definite component of migraine/vascular headaches" and opined that the initial diagnosis of cluster headaches was inaccurate given the Veteran's stated symptomatology.  The physician opined that the correct diagnosis was instead migraines, which "began when he was in the service" and evolved over time to include causative factors such as cervical degenerative disc disease, psychiatric problems, and rebound headache.  However, the examiner stated that the Veteran continued to experience "a component of vascular/migraine headache."  This opinion stresses the fact that the Veteran's headaches responded to topiramate, a medication commonly used to treat migraines.  

The same private physician submitted a second letter in July 2013 in which he reiterated his opinion that the Veteran currently experiences migraines, based upon his success with the medication topiramate.  In the July 2013 letter, the physician stated that the migraine component of the Veteran's headache disorder had likely been chronic since service, relying on the Veteran's own reported history of chronic headaches as well as the January 1981 statement from his treating physician identifying headaches as a problem for which he had treated the Veteran and the 1980 statement from the Veteran's mother concerning his post-service treatment.  

The Veteran has stated on multiple occasions, including in a June 2009 submission to VA, that he was hit in the head during bayonet practice in 1953 and again struck his head when he was involved in a jeep accident in 1955.  In addition, his mother submitted a statement in December 1980 in which she stated that she remembered the Veteran mentioning having been struck in the head during bayonet practice and having hit his head in a jeep accident.  She also stated that, when the Veteran was discharged from service, she had "placed him under the care of our family doctor," who treated the Veteran's headaches from 1956 to 1961.  His wife also submitted a statement in March 2009 attesting to the Veteran's frequent bouts with headaches. 

Upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has a chronic headache disorder that is etiologically linked to his time in service.

In so finding, the Board notes that an evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places the greatest probative weight on the May 2013 VA examiner's finding that the Veteran does not have a headache disorder that began in or is otherwise linked to service, rather than on the December 2012 and July 2013 private physician's findings concerning the Veteran's headache disability.  In so finding, the Board notes first that the May 2013 VA examination contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   Specifically, the May 2013 VA examiner in this case conducted thorough a physical examination and record review when concluding that the Veteran's relevant medical history and symptom presentation simply did not lead to a conclusion that his in-service complaints of headaches are etiologically linked to his current headache disorder.  Although it is clear that the Veteran does in fact suffer from a headache disorder currently, the May 2013 VA examiner specifically found, upon extensive record review, examination, and testing, that the Veteran's current headache disorder is not etiologically linked to his time in service.  

In finding that the May 2013 VA examiner's negative opinions are more probative than the findings of the private physician as set forth in the December 2012 and July 2013 letters, the Board observes that the private physician relied extensively in his findings on the reports of the Veteran and his mother in concluding that the Veteran had displayed continuous headache symptomatology from his in-service complaints to his current diagnosed disorder.  However, as discussed in more detail below, the Board finds the statements of the Veteran and his mother concerning the continuity of headache problems from service to not be credible.  

The strongest evidence in favor of the claim is the finding from the private physician that the Veteran first manifested migraines in service and that his current headache disorder is, at least in part, a continuation of his in-service migraines that have continued to the present.  The Board finds that this evidence is outweighed by the medical evidence from the May 2013 VA examiner's reasoned opinion, based on a thorough review of the entirety of the record as well as physical evaluation of the Veteran, that his currently diagnosed headache disorder is not likely related to service.  Importantly, the May 2013 VA examiner's opinion is not based solely on the Veteran's reported history-found by the Board not to be credible-but instead considers both his in-service treatment and post-service records documenting no chronic headache disorder prior to the March 1978 head injury.  The VA physician pointed out that it is inconceivable that the Veteran had significant headache pathology since service yet failed to seek treatment (except sporadically) for about 20 years following service discharge.  The private physician opines that the Veteran had migraine/vascular headaches continuously over this period but does not explain the lack of significant treatment until many years after service.  In arriving at a decision as to whether the Veteran's current headache disorder is linked to his time on active duty, the Board finds persuasive the medical opinion provided by the VA examiner in May 2013.  

The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.  The Veteran has contended on multiple occasions that he has headaches that are related to his service.  The Board has considered the Veteran's contention that a relationship exists between his current headaches and service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to," and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to support a grant of service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question of whether current headache pathology, identified as migraine/vascular or a mixed headache disorder is related to military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of his disability of little probative value, as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

As for his statements that he incurred a head injury in 1955 when he was involved in a motor vehicle accident while in service or otherwise developed a chronic headache disorder in service that has continued to the present, the record does not support such a contention.  No such head injury is documented in the available service treatment records, and although the Veteran was treated for headaches on multiple occasions while on active duty, reports following the motor vehicle accident reflect that he was treated at that time only for an elbow bruise; no head injury or headaches were noted.  It seems reasonable that if significant head injury or headaches had occurred as a result of the motor vehicle accident, he would have reported this at the time he received treatment (he was otherwise forthcoming with pertinent complaints of headaches while on active duty).  Further, and despite the Veteran's repeated contentions that he was refused re-enlistment due to his diagnosed headache disorder, at his June 1956 separation examination, his neurological system was found to be normal.  There is nothing in the record suggesting he was refused re-enlistment because of headaches.  

Post-service medical records clearly document that the Veteran incurred a head injury in March 1978, over twenty years after his separation from service, that appears to have been the cause for his current headache disorder.  Between the Veteran's separation from service in 1956 and the 1978 head injury, he was seen on only one occasion for complaints of headache.  Further, to the extent that the Veteran's mother stated in a 1980 letter to VA that she had "placed [the Veteran] under the care" of their family doctor to treat his headaches following service, the Board finds this statement not credible insofar as the Veteran himself has indicated that he was incarcerated from 1956, shortly after his separation from service, until 1965-four years after the family doctor died.  The Board thus does not find any claim that the Veteran incurred a head injury in service, or has otherwise experienced headaches continuously from his time in service to the present, to be credible.  The clinical evidence and the Veteran's own statements contradict any claim that he incurred a head injury or otherwise developed a chronic headache disorder during service.

In this case, the Board accepts the May 2013 VA examiner's diagnosis and opinions as being the most probative medical evidence on the subject, as it was based on a review of all historical records and physical examination of the Veteran and contains a detailed rationale for the medical conclusions reached.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the May 2013 VA examiner's opinion was based on a thorough review of the applicable record-including the Veteran's service treatment records and his contentions regarding continuity of symptomatology-the Board finds that the May 2013 VA examiner's opinions are the most probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In particular, the May 2013 VA examiner independently reviewed the record, including prior diagnoses of various headache disorders; examined the Veteran; and concluded that the Veteran's headaches are not likely related to service.  The examiner offered a clear rationale for this conclusion, based not on the Veteran's incredible contentions but on the evidence as set forth in his private and VA treatment history as well as on the examiner's own medical expertise.  Because the Board finds these opinions to be more probative than the evidence of record suggesting that the Veteran currently experiences a headache disorder related to service, the Board finds that the Veteran's claim must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for headaches, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for headaches is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


